Order entered December 30, 2021




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-21-01128-CV

             IN RE SAMANTHA DIANN SANFORD, Relator

         Original Proceeding from the 302nd Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DF-20-18505

                                  ORDER
              Before Justices Myers, Partida-Kipness, and Carlyle

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                          /s/   ROBBIE PARTIDA-KIPNESS
                                                JUSTICE